DETAILED ACTION
Status of Claims:
Claims 1-8 are pending.
Claims 5-8 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-4) in the reply filed on 9/07/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:

	The claim uses the term “cool environment” it is not clear what temperature range would meet this limitation. For the purposes of examination any unheated environment will be considered “cool”.
	The claim states “providing conditions for the sample to separate for an additional 30 minute separation period.” It is not clear if these conditions are distinct from the dark and cool environment or additional time in the dark and cool environment. 
	The claim states “the conditions allow for…” and “allow the cyanobacteria to…” it is not clear if removal and positive buoyancy are required or not.

Regarding Claim 3:
	The claim states “…container for collecting zooplankton…” it is not clear if the limitations following “for” are required parts of the method or the intended us of the device.  

Regarding Claim 4:
	The claim refers to “the carbohydrate ballast” there is insufficient antecedent basis for this limitation within the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gale (USPN 3,900,982) in view of Reynolds et al, the article “Cyanobacterial dominance: The role of Buoyancy regulation in dynamic lake environments” and Graham et al, the article “Guidelines for Design and Sampling for Cyanobacterial Toxin and Taste-and Odor Studies in Lakes and Reservoirs”.

Regarding Claim 1:
	Gale teaches method for concentrating small aquatic organisms comprising: collecting a concentrated organisms sample through the use of a mesh plankton net, wherein the collecting 
	Gale does not explicitly teach that the organisms are cyanobacteria, that the separate environment is a dark and cool environment, and keeping the sample in the environment for a minimum holding period of about 2 hours; and providing conditions for the sample to separate for an additional 30 minute separation period following the holding period, wherein the conditions allow for removal of zooplankton from the Cyanobacteria sample and allow the Cyanobacteria to achieve positive buoyancy.
	Reynolds teaches that Cyanobacteria will separate based on buoyancy in cool environment in about four hours (20°C with ballast control) (see Table 3, pg. 34 right column) and that the rate of carbon fixation (ballast accumulation) is dependent of light intensity (see pg. 383 left column).
	Graham teaches that cyanobacteria should be stored in a cool dark environment to prevent degradation (see pg. 18).
	Gale, Reynolds, and Graham are analogous inventions in the art of collecting aquatic organisms. It would have been obvious to one skilled in the art before the effective filing date 

Regarding Claim 2:
	Gale, as previously modified teaches the method of claim 1. 
	Gale does not teach that the net is a 50 µm plankton net.
	Gale further teaches that the mesh size adjustable (see col.1 lines 61-65) and that the net is for catching small organisms. It would therefore have been obvious to one skilled in the art to adjust the size of the net to control the size of organisms retained by the net. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result 

Regarding Claim 4:
	Gale as previously modified, teaches the method of claim 1 further comprising allowing the Cyanobacteria sample to undergo a process of respiration while in the dark and cool environment for about 2 hours, thereby allowing the consumption of carbohydrates within the Cyanobacteria, decreasing the weight of the carbohydrate ballast within the Cyanobacteria and increasing the relative buoyancy of the Cyanobacteria causing the Cyanobacteria to float (the cyanobacteria are in the same environment as claimed, therefore the same process is allowed to happen and the buoyancy will increase).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,540,632 in view of Gale (USPN 3,900,982) in view of Reynolds et al, the article “Cyanobacterial dominance: The role of Buoyancy regulation in dynamic lake .

Regarding Claim 3:
	The combination of Gale, Reynolds, and Graham teach the method of claim 1.
	The claims of the Patent disclose a plankton separating device after the sample is collected, the plankton separating device comprising: a darkened chamber having an outer perimeter surrounding a central axis and a first inner width; a darkened transitional area extending from the darkened chamber along the central axis having a second inner width that is smaller than the first inner width; and a transparent collection container extending from the darkened transitional area along the central axis for allowing entrance of light therein, the transparent collection container of sufficient length to reinforce migration of plankton for separation, and extending beyond a point that makes about a 48° angle to the central axis (allowing for highly directional light) while extending to the nearest location of maximum outer perimeter dimension of the darkened chamber, and extending away beyond the point that makes about a 20 + 2° angle to the central axis while extending to the nearest location of the maximum outer perimeter dimension of the darkened chamber, the transparent collection container for collecting zooplankton so that samples of separated zooplankton and/or phytoplankton can be collected (see Claim 1).
	It would have been obvious to one skilled in the art to use the collection method of Gale (as modified) and the separation device of the claims of the patent because it is the simple combination of a known process with the claimed device, obviously resulting is separation of .

Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,221,388 in view of Gale (USPN 3,900,982) in view of Reynolds et al, the article “Cyanobacterial dominance: The role of Buoyancy regulation in dynamic lake environments” and Graham et al, the article “Guidelines for Design and Sampling for Cyanobacterial Toxin and Taste-and Odor Studies in Lakes and Reservoirs”.

Regarding Claim 3:
	The combination of Gale, Reynolds, and Graham teach the method of claim 1.
	The claims of the Patent disclose a plankton separating device after the sample is collected, the plankton separating device comprising: a darkened chamber having an outer perimeter surrounding a central axis and a first inner width; a darkened transitional area extending from the darkened chamber along the central axis having a second inner width that is smaller than the first inner width; and a transparent collection container extending from the darkened transitional area along the central axis for allowing entrance of light therein, the transparent collection container of sufficient length to reinforce migration of plankton for separation, and extending beyond a point that makes about a 48° angle to the central axis (extending sufficient length to reinforce migration) while extending to the nearest location of maximum outer perimeter dimension of the darkened chamber, and extending away beyond 
	It would have been obvious to one skilled in the art to use the collection method of Gale (as modified) and the separation device of the claims of the patent because it is the simple combination of a known process with the claimed device, obviously resulting is separation of the cyanobacteria. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        9/15/2021